OPINION
CANNON, Justice.
On November 23, 1988, we held that if appellee, Brill, Brooks, Powell and Yount, filed a remittitur of $5,000 the judgment would be affirmed as modified.
The suggested remittitur has been filed. Therefore, the judgment of the trial court is modified by deducting $5,000 from the $10,000 awarded to appellees under special issue 7(d) for legal fees if application for writ of error is granted by the Texas Supreme Court.
The judgment in favor of appellees is otherwise affirmed.
See also, 766 S.W.2d 527.